     Case 6:14-cr-06174-FPG-MWP Document 122 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                  Case # 14-CR-6174-FPG-2
v.
                                                                   ORDER
JORDAN MCCLOUD,
                                      Defendant.

       On September 9, 2015, the Court accepted Defendant Jordan McCloud’s plea of guilty to

one count of receipt of child pornography. ECF Nos. 98, 99. On December 7, 2015, the Court

sentenced Defendant to 150 months’ imprisonment in the custody of the Bureau of Prisons

(“BOP”). ECF Nos. 110, 111. On January 19, 2021, the Court received a pro se letter from

Defendant requesting “acknowledgment of pre-sentence custodial time.”              ECF No. 121.

Defendant asserts that the BOP has miscalculated the dates in which he was in federal custody

prior to his sentencing and asks the Court to notify the BOP of the correct dates. Id. at 1.

Alternatively, he asks the Court to modify the sentence so as to be consistent with his calculation.

Id. at 2. The Court cannot provide Defendant with the relief he seeks.

       “With limited exceptions, ‘a judgment of conviction that includes [a sentence to a term of

imprisonment] constitutes a final judgment,’ and a federal court ‘may not modify a term of

imprisonment once it has been imposed.’” United States v. Zapatero, 961 F.3d 123, 127 (2d Cir.

2020) (quoting 18 U.S.C. § 3582(b)-(c)). Moreover, the BOP, not the sentencing court, is vested

with the authority to calculate a defendant’s sentence. See United States v. Pineyro, 112 F.3d 43,

45 (2d Cir. 1997). Thus, this Court is without power to modify Defendant’s sentence on the basis

that the BOP has miscalculated Defendant’s sentence.

       This is not to say that Defendant has no avenues for relief. If he wishes to challenge the

BOP’s calculation of his sentence, he may bring a petition under 28 U.S.C. § 2241. See Roccisano

                                                 1
     Case 6:14-cr-06174-FPG-MWP Document 122 Filed 01/21/21 Page 2 of 2




v. Menifee, 293 F.3d 51, 57 (2d Cir. 2002) (“Under § 2241, a prisoner may challenge the execution

of his sentence, such as calculations by the Bureau of Prisons of the credit to be given for other

periods of detention . . . .”); Clapper v. Langford, 186 F. Supp. 3d 235, 238 (N.D.N.Y. 2016) (“A

§ 2241 petition is generally the appropriate vehicle to raise claims arising from a prison official’s

computation of a prisoner’s sentence.”)

       Before bringing a §2241 petition, however, Defendant must first seek administrative

review of the calculation of his sentence, see United States v. Senior, 93 F. App’x 265, 266 (2d

Cir. 2004) (summary order), and even then, Defendant must file the petition in the judicial district

where he is confined, not the district where he was sentenced. See Rumsfeld v. Padilla, 542 U.S.

426, 447 (2004) (“Whenever a § 2241 habeas petitioner seeks to challenge his present custody

within the United States, he should name his warden as respondent and file the petition in the

district of confinement.”). Here, Defendant is incarcerated at FCI Otisville, which is in the

Southern District of New York. See Flowers v. Fed. Bureau of Prisons, No. 19 Civ. 8831 (LGS),

2020 U.S. Dist. LEXIS 172565, at *6 (S.D.N.Y. Sep. 21, 2020) (identifying § 2241 petition from

prisoner in Otisville as having properly been filed in the Southern District of New York).

       For these reasons, the Court is not in a position to grant Defendant’s requested relief, and

his letter request (ECF No. 121) is therefore DENIED.

       IT IS SO ORDERED.

Dated: January 21, 2021
       Rochester, New York

                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 2
